                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

JUDY A. ATKINS,                               )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )     Civil Action No.:
                                              )
SMYTH COUNTY VIRGINIA                         )
    SCHOOL BOARD,                             )
                                              )
and                                           )
                                              )
KEVIN LEONARD,                                )
                                              )
      Defendants.                             )

                                   COMPLAINT

      The Plaintiff, Judy A. Atkins, by counsel, files this complaint against

Defendants pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000(e), et seq. (Title VII). Ms. Atkins seeks redress for gender

discrimination and workplace harassment resulting in constructive

termination.

                                INTRODUCTION

      Judy A. Atkins began working for the Smyth County School Board in

Marion Virginia in 2005 as a substitute teacher. She was later hired full time as

a cook in the cafeteria of Atkins Elementary School. During 2008, she was

promoted to the position of Cafeteria Manager. After this promotion, Kevin

Leonard, a Smyth County School Board employee, a custodian at Atkins

Elementary, began harassed, assaulted and intimidated Ms. Atkins during her




Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 1 of 14 Pageid#: 1
work. Mr. Leonard created an unbearable, sometimes violent, work

environment causing her severe emotional and physical distress. Because the

Smyth County School Board and its agents took no action, and, fearing for her health

and safety, Plaintiff was forced to quit her job.

                                   Nature of Claim

          1.   This action is brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000(e) et seq. (Title VII).

          2.   Jurisdiction is vested in this Court by 28 U.S.C. § 1331.

          3.   Venue is proper in this district under 28 U.S.C. § 1391.

                                  Procedural Status

          4.   On May 29, 2018, Plaintiff timely filed an administrative Charge of

Discrimination and the Equal Employment Opportunity Commission (“EEOC”)

          5.   On September 27, 2018, the EEOC issued a Notice of Right to Sue

letter.

          6.   This action is timely filed and all procedural prerequisites to suit have

been met.

                                Parties to this Action

          7.   Judy A. Atkins ("Ms. Atkins" or "Plaintiff') is a female, American

citizen of the United States and a resident of Atkins, Virginia, in Smyth County,

Virginia, within the jurisdiction of this Court.

          8.   Smyth County School Board. ("SCSB" or "School Board") is the

publically appointed body responsible for the operation of Atkins Elementary School



                                            2
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 2 of 14 Pageid#: 2
(“AES”), including its school cafeteria and employed Ms. Atkins and Mr. Leonard.

Its business address is 121 Bagley Circle, # 300, Marion, VA 24354.

      9.     Kevin Leonard is a resident of Smyth County, Virginia and was a

employed to work as a custodian by SCSB at AES located in Atkins, Virginia at all

times material to this action. Defendant Leonard and plaintiff are related by

marriage— he is married to plaintiff’s sister. Their respective families are

estranged and have not associated for many years including the time both have

been employees of SCSB.

                               Factual Allegations

      10.    The events complained of herein occurred at AES in Smyth County,

Virginia.

      11.    Plaintiff commenced working at SCSB as a substitute teacher in

2005. Ms. Atkins was later hired as a full time cook in the AES cafeteria. In

2008, she was promoted to the position of Manager of the AES cafeteria. The job

of Cafeteria Manager included all aspects of preparing and providing lunch and

sometimes breakfast, five days a week for the school’s children and staff. Her

responsibilities included preparation of menus, ordering and purchasing food,

food storage, food preparation, supervision of cafeteria employees and

administration, accounting, and reporting related to the cafeteria.

      12.    SCSB controlled Plaintiff’s terms and conditions of employment.

      13.    Plaintiff regularly worked the hours of 6:00 a.m. to 3:00 p.m.,

Monday through Friday; though frequently worked till 5:00 p.m. or later to



                                          3
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 3 of 14 Pageid#: 3
complete necessary functions.

      14.   Ms. Atkins had no authority or supervisory control over Defendant

Leonard.

      15.   SCSB controlled the terms and conditions of Mr. Leonard’s

employment.

      16.   At all times material to this action, Mr. Leonard was responsible

for removing filled trash containers mounted on wheels from the cafeteria’s

dining room and kitchen of AES to outside trash dumpsters. It was not Mr.

Leonard’s job to clean the cafeteria. Cafeteria employees cleaned the dining

room and kitchen using a dedicated closet and equipment located in the

cafeteria and filled the dedicated trash containers.

      17.   After Mrs. Atkins was promoted to Cafeteria Manager Mr. Leonard

began a pattern of stopping what he was doing—mopping, sweeping, moving

containers, talking—whenever he saw her and would fix his eyes on her and

follow her with his eyes until she was out of his sight, actions generally referred

to as staring, leering, stalking, gawking, gaping, etc. While gawking he would

also “make faces” at her by snarling and grimacing. At times, he would also

mumble in a menacing tone but not loud enough to be understood. This conduct

disturbed and scared Mrs. Atkins and interfered with her ability to do her work.

      18.   Mrs. Atkins did nothing to cause, invite or provoke such conduct,

rather she attempted in as much as possible to avoid him.

      19.   Mrs. Atkins reported these events to her supervisor Mr. Phillip



                                         4
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 4 of 14 Pageid#: 4
Griffin and the AES school principal Mr. Gary Roberts. They responded by

saying that “boys will be boys” and “he’s harmless” and “that’s just how he is.”

No action was taken to stop this behavior.

      20.    Mr. Leonard’s behavior described above, was also directed at other

women who worked in the cafeteria and sometimes female teachers and staff.

Employee Buck, a woman who previously worked in the cafeteria, reported to

Mr. Griffin that Mr. Leonard’s conduct “scared her”. She was told, “that’s how

he is.” No action was taken. The conduct continued. Ms. Buck resigned.

      21.    Mr. Leonard used cafeteria and kitchen space as if it were his own

when he had no authority to be there and his presence violated health

department regulations. As he moved the cafeteria trash containers from the

dining room to the kitchen backdoor, Mr. Leonard would intentionally and

routinely bump his trash container into Mrs. Atkins’ chair in which she was

sitting or against her desk. Mr. Leonard had a clear path without this personal

contact, then snarl and grimace at Mrs. Atkins creating work interruptions, fear

and anxiety. These were reported to Mr. Griffin who dismissed them as

insignificant.

      22.    Mr. Leonard set up a table for his personal use in the kitchen area

near Mrs. Atkins’ desk. Mr. Leonard used this table for his meals and breaks

and when doing so, would stare and gawk at Mrs. Adkins and the other women

working in the kitchen. Mr. Leonard had no work responsibilities in the dining

room and kitchen other than to move trash containers out the back door to the



                                        5
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 5 of 14 Pageid#: 5
dumpster, usually twice a day. Mrs. Atkins complained to her supervisor Mr.

Griffin, who did nothing. Mr. Leonard began using one of the kitchen

refrigerators for his personal storage including food and water and drink

containers. He placed a label on the shelf that said “keep off“. He did not ask

permission for this use which could not have been granted because it violates

health department regulations.

      23.   Mr. Leonard’s bullying and stalking conduct toward Mrs. Atkins

became more frequent and more physically intimidating over 2016 and 2017.

      24.   The above described behaviors continued and the following events

occurred in late 2017:

            a.     On or about September 13, 2017, Mr. Leonard came up

behind Plaintiff and forcefully hit her by pushing a trash container into her,

almost knocking Plaintiff off her feet. Mr. Leonard then scowled and snarled

menacingly at her.

            b.     In or about early October 2017, Mr. Leonard used a leaf

blower to blow trash and gravel onto the vehicles of Plaintiff and other cafeteria

staff. This happened on a regular basis. He would also place trash and paper

under Ms. Atkins’ and other women’s windshield wipers.

            c.     In or about late October 2017, Mr. Leonard rudely and

violently demanded that Plaintiff “get her rear end over at the dishwasher and

wash dishes.” This incident occurred on a day when the cafeteria was using

disposable paper plates, foam trays, cups and utensils. This occurred often



                                         6
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 6 of 14 Pageid#: 6
when the cafeteria was short staffed or when there were special guests and

parents joining the children for lunch. Mr. Leonard always became angry and

abusive to Ms. Atkins due to the increased work the disposable trays caused

him. This occurred on a regular basis. Mrs. Atkins reported this incident to her

supervisor Mr. Griffin, who responded, “Well, you know why he did that don’t

you? “That gave him more work.” Mr. Leonard’s abusive conduct toward Mrs.

Atkins was never addressed.

            d.    On or about October 31, 2017, while Ms. Atkins was handing

out Halloween treats to students at one of the two cafeteria doors, Mr. Leonard

forcibly grabbed her cart and the tray in her hand and jerked her out of the

doorway while yelling, “get your hindend out of the way and go do your job.”

Mrs. Atkins reported this incident to her Supervisor Mr. Griffin and the

Principal, Gary. She retold his continuing conduct and her increasing fears of

his disturbing bullying and gawking. This event resulted in strained tendons for

which Mrs. Atkins wore a sling for three days.

            e.    On or about November 30, 2017, Plaintiff moved a trashcan

to sweep under it. Mr. Leonard assaulted her by rushing at her throwing the

can back at Plaintiff, almost knocking her over and raised his back in an

intimidating, threatening manner. Mr. Leonard pulled back to make a fist to

punch her. He stopped before hitting her. Mrs. Feared he would hit her and

knock her down with the trash container. This event was reported to Mr.

Griffin. No action was taken.



                                        7
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 7 of 14 Pageid#: 7
            f.     In or about early November 2017, Plaintiff found her work

computer was not working when she came into work. Technical support

determined that the power cords and inputs had been switched and reversed.

Mr. Leonard had access to her work area after hours and she perceived he was

responsible consistent with his other regular abusive behaviors towards her.

            g.     In or about mid-November 2017, Plaintiff placed a tray of

sliced strawberries in the refrigerator for the next day’s use. The next morning

the strawberries were found out and turned over in the floor. They had been

placed on or near a shelf that Mr. Leonard previously claimed for his personal

use, and he had been prohibited from using it by the Health Department.

Plaintiff believed Mr. Leonard had vandalized the food because he blamed her

for reporting his improper use to the Principal.

            h.     Mr. Leonard moved around in and used all serving line and

kitchen areas as though they were under his control. He served himself from

the kitchen side of the serving line— prohibited by the health department. He

set up a table near Ms. Atkins’ desk, computer and work area in the kitchen

where he ate and left his personal belongings, also prohibited, without seeking

permission. These events were reported to Ms. Atkins’ supervisor Mr. Phillip

Griffin and the AES school principal Mr. Gary Roberts. No disciplinary

action was taken against him.



      25.   In late October 2017, Mrs. Atkins and two other women cafeteria



                                        8
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 8 of 14 Pageid#: 8
workers met with Mr. Griffin to hear his report on what the school planned to do

about their recent complaints of Mr. Leonard’s continuing bullying and abusive

behaviors. Mr. Griffin advised that the matter had been considered and no changes

would be made. Plaintiff was advised that if she didn’t like this result she could file

a written grievance which she did. Ultimately that grievance was denied largely on

the basis that the harassment and bullying was not of a “sexual nature”. The

investigation of the grievance did not include an interview with Mrs. Atkins nor any

of the other women in the cafeteria who were also victims of the harassment and

witnesses. The findings were incomplete, one-sided and erroneous.

      26.    Unknown to Mrs. Atkins on the same day of the foregoing meeting her

husband Mr. Atkins came to AES to confront Mr. Leonard for his continued abusive

conduct toward Mrs. Atkins.

      27.    In late October, 2017 as a result of Mr. Leonard continuing to work at

Atkins Elementary, Plaintiff was forced to resign out of fear and increased anxiety

caused by the work environment.

      28.    Upon information and belief, Mr. Leonard continues to work at

Atkins Elementary.

      29.    Mr. Leonard committed the acts while performing his duties at and

for SCSB and in the execution of the services for which he was employed.

      30.    As a result of the harassment upon her, Plaintiff suffered lost

wages, loss of earning capacity and experienced various physical and emotional

symptoms, including without limitation: shame, humiliation, embarrassment,



                                           9
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 9 of 14 Pageid#: 9
 loss of enjoyment of life, mental anguish, inconvenience, fear, fear of the future,

 emotional pain and suffering, anger, anxiety, depression, diminished self-worth,

 nightmares, headaches, nausea, panic and sleepless nights.



                     COUNT I - RESPONDEAT SUPERIOR

       31.    Plaintiff repeats the foregoing allegations as if set forth herein at

 length.

       32.    Mr. Leonard's harassment of Plaintiff was committed at work while

 Mr. Leonard and Plaintiff were engaged in work, during work hours and usually

 in the presence of other employees and students at AES.

       33.    SCSB is vicariously liable for the assaul t and harassment by Mr.

 Leonard of Plaintiff under the doctrine of respondeat superior and for its agents’

 direct knowledge and failure to act.

       34.    SCSB had opportunities prior to the conduct complained of by

 Plaintiff to discipline and discharge Mr. Leonard, but it failed to do so, based on

 similar complaints from other women.

       35.    If SCSB had taken appropriate action against Mr. Leonard in

 the past, Plaintiff would not have been continually harassed and frightened

 by Mr. Leonard.

       36.    Here, at all times during the actions complained of, Plaintiff and

 Mr. Leonard were working at AES, for SCSB, the acts occurred at work,

 during work hours, and in connection with the performance of their



                                          10
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 10 of 14 Pageid#: 10
 respective job duties.

  COUNT II- SEXUAL HARASSMENT IN VIOLATION OF TITLE VII


       37.    Plaintiff repeats the foregoing allegations as if set forth herein

 at length.

       38.    Mr. Leonard harassed Plaintiff because of her sex, female.

       39.    More specifically, he targeted her and bullied her until she was

 forced to resign from her job.

       40.    The foregoing conduct was so demeaning, harassing, physically

 threatening and outrageous that these incidents created a hostile work

 environment based on sex at Atkins Elementary.

       41.    SCSB acted with malice and reckless indifference to Plaintiff’s

 statutory protected right to be free of gender harassment when it failed to

 discipline Mr. Leonard for his prior bad acts, and more specifically when it failed

 to respond reasonably and make competent investigation of her allegations.

       42.    The foregoing events interfered with Plaintiff’s terms, conditions or

 privileges of employment in violation of Title VII.

                              COUNT III - ASSAULT

       43.    Plaintiff repeats the foregoing allegations as if set forth herein

 at length.

       44.    On or about September 13, 2017, Mr. Leonard snuck up behind

 Plaintiff, striking her and almost knocking her to her feet by shoving a

 trashcan at her. As he walked away he scowled at Ms. Atkins angrily and


                                          11
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 11 of 14 Pageid#: 11
 violently.

       45.    On or about October 31, 2017, while Plaintiff handed out

 Halloween candy to students at one of the dining room doors she asked Mr.

 Leonard if he would use another door. Mr. Leonard grabbed her hand and

 the cart holding the candy to jerk her out of the doorway. As he was forcibly

 moving Plaintiff he yelled, “Get your hind-end out of the way and go do your

 job.” He did this in the presence of children.

       46.    Defendant is vicariously liable under the doctrine of respondeat

 superior for these separate assaults.

       47.    Under respondeat superior an employer is vicariously liable for an

 employee's tortious acts committed within the scope of his employment.

       48.    Plaintiff was terrified and feared for her safety.

                 COUNT IV - CONSTRUCTIVE DISCHARGE

       49.    Plaintiff repeats the foregoing allegations as if set forth herein at

 length.

       50.    Plaintiff was working full time in her role as Cafeteria Manager.

       51.    When SCSB failed to conduct a reasonable investigation of

 Plaintiff’s complaints about the Mr. Leonard’s behavior, which was witnessed by

 a number of her co-workers, and given SCSB's failure to discipline Mr. Leonard

 at all, much less discharge him, Plaintiff was forced to quit.

       52.    SCSB failed to competently investigate her complaints or take any

 action against Mr. Leonard.



                                          12
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 12 of 14 Pageid#: 12
         53.    Any reasonable person would have quit SCSB after enduring what

 Plaintiff endured.

         54.    Plaintiff had no legal recourse beyond resignation.

         55.    Mr. Leonard's conduct establishes the intolerability of the working

 conditions at AES.

         56.    SCSB could reasonably foresee the consequences of its actions and

 failure to act.

         57.    SCSB ratified the actions of Mr. Leonard by failing to conduct a

 reasonable investigation of Plaintiff’s allegations and by failing to, at a

 minimum, move him to a different location within the SCSB system, if not fire

 him, to protect Plaintiff.

                           COUNT V— GENDER DISCRIMINATION

                (Hostile Work Environment - 42 U.S.C. § 2000e, et seq.)

 57.    Plaintiff incorporates by reference paragraphs 51 – 57 of the Complaint as if

 fully set forth herein.

 58. By reason of her sex, Plaintiff has suffered unwelcome, severe, and pervasive

actions at the hands of Defendant’s supervisor, Blake Anderson, which unreasonably

interfered with her work performance and created an intimidating, hostile, and

offensive work environment in violation of Title VII of the Civil Rights Act of 1964, as

amended.

59.    As a direct and proximate result of Defendant’s actions, plaintiff has suffered,

mental anguish, pain, suffering, litigation expense including attorneys’ fees, medical



                                            13
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 13 of 14 Pageid#: 13
expense, consequential damages and other injury.




      WHEREFORE, Plaintiff demands that judgment be entered in her favor
      against Defendants, and that in addition this Court:

      (a) Award Mrs. Atkins compensation for backpay, and loss of earning capacity;

      (b) Award Mrs. Atkins compensatory damages in an amount not less than
      Three Hundred Thousand Dollars ($300,000.00);

      (c) Award Mrs. Atkins punitive damages in an amount to be determined at
      trial for Defendants’ reckless indifference for Plaintiff’s federally protected
      rights;

      (d) Award Mrs. Atkins’s attorneys’ fees and costs of this action;

      (e) Award Mrs. Atkins such interest as is allowed by law;


 TRIAL BY JURY IS DEMANDED.

                                                  Respectfully submitted,
                                                        Plaintiff,
                                                   JUDY A. ATKINS
                                                       By Counsel



 /s/ Mary Lynn Tate
 Mary Lynn Tate, Esq. (VSB No.: 16085)
 Tate Law PC
 16006 Porterfield Highway.
 Abingdon, Virginia, 24210
 Phone: (276) 628-5185
 Fax: (276) 628-5045
 Email: mltate@tatelaw.com
 Attorney for Plaintiff




                                           14
Case 1:18-cv-00048-JPJ-PMS Document 1 Filed 12/26/18 Page 14 of 14 Pageid#: 14
